Judgment unanimously affirmed, with costs. Memorandum: An award of an additional allowance in a tax assessment review case can be made only when the court finds that the assessment was increased without adequate cause or that the amount of the assessment was grossly discriminatory (Real Property Tax Law, § 722, subd 2; Grant Co. v Srogi, 71 AD2d 457; Matter of Rice v Srogi, 70 AD2d 764). Although the Trial Justice in this case did not expressly find gross discrimination, it is clear that such was the basis of his determination, and the facts justify such finding. On this record, we therefore make such finding and affirm the grant of the additional allowance. (Appeal from judgment of Erie Supreme Court — Real Property Tax Law, art 7.) Present — Dillon, P. J., Cardamone, Simons, Doerr and Witmer, JJ.